DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's amendments and remarks, filed 08/15/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Status of Claims
Claims 4-7, 12-14, 16-27, 28 are under examination. 
Claims 1-3, 8-11, 15 are cancelled. Claims 25-27 are newly added.
Domestic Priority
This application is a divisional of U.S. Application No. 14/238,455 filed May 9, 2014 which is a U.S. National Application filed under 35 U.S.C. §371 of International Application No. PCT/US2012/050640 filed August 13, 2012 which claims priority to U.S. Provisional Application No. 61/522,669 filed August 11, 2011. Accordingly, the effective filing date for this application is 08/11/2011. 
Withdrawn Rejections
The rejection of claims 4-7, 12-14, 16-27, 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendments.
The rejection of claims 4-7, 12-14, 16-27 are rejected under 35 U.S.C. 112, second paragraph, is withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-7, 12-14, 16-27, 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: The instantly claimed invention is directed to a method/system for generating an identifier for a biological sample. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1: As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, claims 4, 23, and 26 require: 
receive the set of values from the instrument; 
generate a multi-digit string…; 
In this case, the claimed steps for receiving values and generating string data are not limited to any particular acts or operations that would prevent them from being performed in the mind of a scientist using pencil and paper. For example, the mind is clearly capable of receiving genotype call data and writing down coded numbers associated with the calls. Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of a processor and output device in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). Therefore, the claims recite the judicial exceptions of mathematical concepts and mental processes within the abstract-idea category [Step 2A, Prong 1: YES].
Additionally, the generating step encompasses a mathematical concept because the act of generating a multi-digit string requires converting plain text-based (ASCII) information (e.g. sequences data) into a numerical form (e.g. binary encoded ciphertext), which constitutes a mathematical relationship. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981). Furthermore, the instant specification teaches the use encryption algorithms for achieving the claimed invention [0083]. Therefore, when read in light of applicant’s own specification, the claimed step clearly encompasses a mathematical concept under the Revised Guidance. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. 
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this case, the claimed steps that are not part of the abstract idea are as follows: 
instrument that analyzes a nucleic acid from a biological sample and produces a set of values for polymorphic genetic markers…; 
generate a scannable symbol that encodes the multi-digit string; 
and an output device configured to print the scannable symbol…;
In this case, the step of analyzing nucleic acids amounts to collecting data for use by the abstract idea. As such, this step amounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g). With regard to the step of generating a scannable symbol, this amounts to a nominal or tangential addition to the claim that amounts to nothing more than extra-solution activity and/or instructions to “apply” the exception in a generic way. See MPEP 2106.05(g) and 2106.05(h).
With regards to the instrument, this element is generically recited and performs the acts of analyzing nucleic acids and producing values for use by the abstract idea.  Accordingly, this step amounts to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). With regards to the output device, this element is generically recited and performs the act of applying a symbol onto a tangible readable medium. As such, this amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g) and 2106.05(h). 
With regard to the generically recited processor, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Moreover, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d)(Part II).
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);

Moreover, the courts have also recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
Furthermore, applicant’s own specification teaches that genetic analysis is performed using PCR [0002], which are both tools that are well known, routine, and conventional in the art. Similarly, Kurnool teaches instruments for amplifying the DNA for at least two DNA markers from a sample and creating a scannable molecular barcode associated with genetic markers (see ref. claims 1-4 and 12-14, Col. 6). Therefore, there is nothing unconventional with regards to these steps. With regards to the generically recited output device and processor, as explained above, these limitations at best are the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 5-7, 12-14, 16-22, 24, 25, 27, 28 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  
Claims 5 and 6 further limit the specificity of the data used by the abstract idea and therefore amounts to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). Claim 7 further comprises a biometric reader for reading a parameter associated with a sample. However, this amounts to a generically recited that obtains additional information to be used by the abstract idea and therefore amounts to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). 
Claims 12-14 further limit the type of tangible readable medium. However, these elements are all generically recited and amount to nothing more than nominal or tangential additions to the claims (for reasons discussed in the Step 2A, prong 2 analysis above). As such, these claims also do not amount to significantly more (for reasons discussed in the Step 2B analysis above). Claims 16, 17, 18, 21 further limit the type of data being used by the abstract idea and/or where the data was received from. As such, these claims amount to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). Claims 19, 20, and 24 add additional steps for receiving and comparing data and therefore amount to abstract ideas for reasons discussed above (Step 2A, prong 1 analysis). Claims 22 and 28 further limit the type of instrument used for generating data and the type of tangible object (label). As such, these claims amount to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. 
Response to Arguments
Applicant’s arguments filed 08/15/2022 have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the human mind is incapable of “analyzing nucleic acid information”  from PCR and amplification products. In response, this argument is not persuasive because this limitation was not analyzed under the Step 2A (prong 1) analysis, i.e. it is not considered as part of the abstract idea. Therefore, the examiner maintains the claims recite an abstract idea for reasons discussed above under the Step 2A (prong 1) analysis. 
Applicant argues that the examiner has not examined the claim as a whole with regards to the Step 2A (prong 2) analysis. In response, the examiner has clearly identified the steps that are appended to the abstract idea and explained why they do not amount to an integration of the judicial exception into a practical application. For at least these reasons, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following rejection has been modified in view of applicant’s amendments.
Claims 4-7, 12-14, 16-27, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurnool et al. (US 9,512,479; Filed: 12/01/2008; Pub. Date: 12/03/2009) in view of Borda et al. (DNA Secret Writing Techniques, IEEE, 2010, pp.451-456), Stuart (ZINT Barcode Generator User Manual; Copyright 2006, pp. 1-61) and Sriram et al. (Applications of Barcode Technology in Automated Storage and Retrieval Systems; IEEE; 1996; pp.641-646).
Kurnool teaches a method and apparatus for identifying a biological sample obtained during either paternity screening, genetic screening, or prenatal diagnosis (Abstract). Regarding claim(s) 4, 23, and 26, Kurnool teaches instruments for amplifying the DNA for at least two DNA markers from a sample and creating a molecular barcode comprising a unique combination of genetic markers associated with a living mammalian subject (see ref. claims 1-4 and 12-14, Col. 6), which reads on analyzing nucleic acids to produce and receive values associated with genetic markers. Kurnool teaches generating indicia comprising molecular barcodes of genome DNA (i.e. multi-digit strings) that uniquely identify samples and include both numeric STR marker data as well as sequence data [Table 1]. Kurnool teaches generating printable labels (i.e. scannable symbols) associated with the indicia [Col. 5, para. 4 and Col. 11]. 
Kurnool does not specifically teach generating a multi-digit string wherein each digit corresponds to a different locus and has a value corresponding to a determined locus, as claimed. 
However, Borda teaches computational methods for converting nucleotide data into binary strings including generating binary strings from plaintext (ASCII) data sets [p. 453, Col. 1, Section B, and Col. 2, p. 454, col. 1], wherein the data includes PCR data [p. 453, col. 2]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Kurnool by methods generating a multi-digit strings using nucleotide data, as claimed, since the artisan would recognize that methods for encoding nucleotide data using binary strings was routine and conventional in the art, as taught by Borda, and since Kurnool already teaches generating molecular barcodes of genome that uniquely identify samples and include both numeric STR marker data as well as sequence data [Table 1], which reasonably suggests encoding nucleotide data. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. 
Kurnool and Borda do not specifically teach generating a scannable symbol that provides the multi-digit string when scanned, and an output device configured to apply the scannable symbol on a tangible object, as claimed. 
However, Kurnool suggests this limitation by teaching routine and conventional methods using barcodes to track and identify samples [Col. 3, para. 2, Col. 5, para. 4] and devices for printing labels comprising barcodes and securing labels to a container comprising at least a portion of the sample, wherein the barcode is readable using an automated reader (ref. claims 20-22, Col. 5, Col. 6), which reads on an output device configured to print a barcode on a tangible medium as claimed. 
Moreover, Stuart explicitly teaches an open source software program (Zint) for generating barcodes. In particular, users can input any type of text-based or numerical data into the program using the graphical interface [Section 3, Section 4.1, Section 6.1.5]. Zint will then automatically encode the data (into binary) and generate a separate barcode image for each line of text [Section 3, Section 4, entire, Section 5.9]. Zint allows users to select various types of barcode symbology to be generated [Section 4.3 and Section 6]. Zint can additionally be setup for batch processing to handle large volumes of data [Section 4.11]. 
Sriram also explicitly teaches an overview of conventional barcode technologies that include generating binary strings, generating scannable barcodes, applying barcodes to tangible mediums, and using barcode readers to read barcodes [Sections II, IV, V]. 
Therefore, it would further have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method made obvious by Kurnool and Borda by generating a scannable symbol that provides the multi-digit string when scanned, and an output device configured to apply the scannable symbol on a tangible object, as claimed, since methods for generating scannable symbols (i.e. barcodes) and applying these symbols to objects were routine and conventional in the art, as taught by Stuart and Sriram. One of ordinary skill in the art would have expected these modifications could have been made with predictable results since Kurnool teaches routine and conventional methods using barcodes to track and identify samples and devices for printing barcodes on containers and reading barcodes, as discussed above. The motivation would have been to track and identify samples using rapid barcoding technologies. 
Regarding dependent claim(s) 5-7, 12-14, 16-22, 24, 25, 27, 28, all the aspects of these claims are instantly disclosed or made obvious by the teachings of Kurnool, Borda, Stuart, and Sriram. Regarding claim(s) 5, 6, Kurnool teaches the use of samples from cell lines and organisms [Col. 8, last para, and Figure3]. Regarding claim(s) 7, Kurnool does not specifically teach a biometric scanner. However, Kurnool teaches the use of automated reader and optical bar code readers [ref. claim 21 and Col. 5, para. 4], which broadly reads on a biometric scanner absent any limiting definitions to the contrary. Regarding claim(s) 12-14, 28, Kurnool additionally teaches printing labels comprising molecular barcodes and securing labels to a container (ref. claims 20-22, Col. 5, Col. 6). Kurnool does not specifically teach a tangible medium that is a bracelet, necklace, dog tag, or toe tag. However, it is the examiner’s position that these are aesthetic design changes in the type of medium being used and the court has found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144. 
Regarding claims 16-18 and 25, Kurnool teaches STR used in the method that are associated with specific loci [Col. 18, and Col. 19, see Figure, and Col. 34, Table 1], which suggest a specific indel locus, wherein DNA poly morphisms detected in DNA fingerprints obtained by restriction enzyme cleavage can result from any of the following alterations in the DNA sequence: mutations abolishing the restriction endonuclease target site, mutations creating new target sites, insertions, deletions or inversions between the two restriction sites [Col. 11, last para.]. Regarding claim(s) 19 and 24, Kurnool does not specifically teach comparing digits of multi-digit strings. However, Kurnool makes obvious this feature by comparing their unique DNA marker profiles for the rapid and efficient identification of individual biomolecules whose presence, absence or altered expression is associated with a disease or condition of interest [Col. 11, para. 3]. Regarding claim(s) 20, Kurnool teaches using their method in parent-child analysis  [Figure 2 and Col. 33].  Regarding claim(s) 21 and 27, Kurnool teaches hardware for scanning or reading symbols, as discussed above. Regarding claim(s) 22, Kurnool teaches instruments that include electrophoresis [Col. 34]. 
Response to Arguments
Applicant’s arguments regarding the rejection over Kurnool has been fully considered but is moot in view of the modified rejection, as set forth above, which newly applies the Borda, Stuart, and Sriram references. It is noted that this modified rejection is necessitated by applicant’s amendments. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619